OPINION

MANSFIELD, Judge,
delivered the opinion of the Court,
in which BAIRD, OVERSTREET, MEYERS, and PRICE, JJ., joined.
Appellant, Steven Howard Raney, pled guilty before a jury to the felony charge of tampering with physical evidence. See Tex. Penal Code § 37.09(a)(1). The jury subsequently assessed Ms punishment at imprisonment for ten years and a fíne of $5,000. ' On appeal, appellant argued that he had been denied, among other things, Ms state and federal constitutional rights to the reasonably effective assistance of counsel. See U.S. Const, amends. VI & XIV; Tex. Const, art. I, § 10. The Tenth Court of Appeals agreed with appellant’s constitutional arguments, reversed the trial court’s judgment as to punishment, and remanded the case to that court for a new pumshment hearing. Raney v. State, 958 S.W.2d 867, 879-880 (Tex.App.— Waco 1997). We granted the State’s and State Prosecuting Attorney’s petitions for discretionary review to determine whether the Court of Appeals had erred. See Tex. R.App. Proc. 66.3(b) & (c).
After reviewing the briefs of all parties and the relevant portions of the record, and after hearing oral argument, we conclude that our decision to grant the State’s and State Prosecuting Attorney’s petitions was improvident. Accordingly, we dismiss those petitions. See Tex.RApp. Proc. 69.3. As in all cases in which we dismiss a petition for discretionary review as improvidently granted, the dismissals here must not be construed as approval of the reasomng or holding of the Court of Appeals. See Warner v. State, 969 S.W.2d 1, 2 (Tex.Crim.App.1998).
WOMACK, J., filed a dissenting opinion, in which McCORMICK, P.J., and KELLER and HOLLAND, JJ., jomed.